Citation Nr: 9919938	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to July 1968, 
and from June 1969 to February 1986.  The veteran died on 
April [redacted] 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's notice of disagreement was 
received in June 1997.  A statement of the case was mailed to 
the appellant in August 1997.  The appellant's substantive 
appeal was received in September 1997.  


REMAND

At the time of the veteran's death, he was service-connected 
for chronic obstructive pulmonary disease associated with 
paralysis right diaphragm; Hodgkin's disease in remission, 
status post radiation therapy lymph node biopsy and bone 
marrow aspiration; status post splenectomy for Hodgkin's 
disease; median sternotomy and abdominal laparotomy status 
post ventral hernia; recurrent dislocation left shoulder; and 
residuals fracture 2nd and 4th metatarsal left foot.

The veteran suffered a heart attack at his home on April [redacted] 
1996.  He was immediately transported to Maryview Hospital in 
Portsmouth, Virginia where he was subsequently pronounced 
dead after several attempts to revive the veteran failed.  
Received in May 1996 was a certified copy of the veteran's 
death certificate, signed April 25, 1996 and filed April 29, 
1996, which indicated that the veteran died of 
cardiopulmonary arrest due to/or as a consequence of angina 
and hypertension.  The physician who signed the certificate 
and whose signature is illegible hand wrote this information 
onto the appropriate area of the death certificate.  No other 
significant conditions contributing to the death of the 
veteran were listed.

In a May 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO 
indicated that the veteran's death certificate showed the 
primary cause of death as a result of a heart condition 
secondary to hypertension.  The service medical records are 
negative for any complaints, findings or diagnosis of a heart 
disability and/or hypertension.  

With the appellant's June 1997 notice of disagreement, she 
attached an "unofficial" copy of the veteran's death 
certificate, filed on May 13, 1997, which differs from the 
certified copy of the death certificate.  Specifically, the 
cause of the veteran's death, cardiopulmonary arrest due to 
angina and hypertension, is typed in rather than handwritten.  
In addition, the unofficial death certificate had listed 
"other significant conditions contributing to the death but 
not resulting in the underlying cause," the following 
disabilities, for which the veteran was service-connected:  
lung disease, paralyzed right hemidiaphragm resulting from 
Hodgkin's disease biopsy, mild to moderate respiratory 
insufficiency.  The signing physician was shown with his name 
typed as Walter R. Wallingford, M.D., at the Naval Medical 
Center, Portsmouth, Va., with a signature date of May 2, 
1997.  The appellant in her substantive appeal indicated that 
the "corrected' death certificate had been made by the 
veteran's doctor after reviewing the veteran's records.

In light of the discrepancies between the certified and 
amended "unofficial" death certificates of record, the RO 
should obtain from the Commonwealth of Virginia's Department 
of Health-Bureau of Vital Statistics a certified copy of the 
veteran's death certificate.

The RO should ask the appellant where the veteran was treated 
after his discharge from service and what medical records Dr. 
Wallingford reviewed and, if she responds, the RO should 
request the veteran's records from the named source(s).  In 
addition the RO should request all the veteran's records from 
the Naval Medical Center, Portsmouth, Va., as the Board 
assumes that as Dr. Wallingford was located there, the 
veteran may have been treated there.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain from the 
Commonwealth of Virginia's Department of 
Health-Bureau of Vital Statistics a 
certified copy of the veteran's death 
certificate and associate it with the 
claims file. 

2.  The RO should ask the appellant where 
the veteran was treated after his 
discharge from service and what medical 
records Dr. Wallingford reviewed and, if 
she responds, the RO should request the 
veteran's records from the named 
source(s).  In addition the RO should 
request all the veteran's records from 
the Naval Medical Center, Portsmouth, 
Va., as the Board assumes that as Dr. 
Wallingford was located there, the 
veteran may have been treated there.

3.  The RO should readjudicate the issues 
on appeal and if the action(s) taken is 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
she is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










